Per Curiam.
The written notice requiring a plaintiff to enter satisfaction of a judgment before a justice of the peace, that is in fact satisfied, may be properly served by leaving a copy with his wife at his dwelling-house. This is a good service of a summons, and of a notice to a justice to tender amends for acts of official misfeasance under the Act of 21st March 1772, § 1, and those are sufficient analogies, though others might be named.
It is objected, that the declaration is not good; and that is true. It is good for nothing; for it tells us nothing valuable about the claim. We treat it, therefore, as no declaration at all. And as the parties did not notice it on the trial, we may take them as treating it in the same way. A declaration that has only blanks at the places where definite averments ought to be, is no declaration. But parties may try appeal cases without pleadings, and we must regard.them as having done so in this instance; and the defendant cannot now raise the objection that the essential parts of the declaration are blank.
We do not see any error in the case.
Judgment affirmed.